TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 4, 2014



                                      NO. 03-13-00317-CR


                            Brandon Christopher Head, Appellant

                                                  v.

                                  The State of Texas, Appellee




        APPEAL FROM 421ST DISTRICT COURT OF CALDWELL COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
                MODIFIED AND, AS MODIFIED, AFFIRMED –
                    OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment of conviction entered by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s judgment of conviction but that there was error requiring correction. Therefore,

the court modifies the district court’s judgment of conviction by deleting the order cumulating

Head’s sentences and providing instead that the sentences shall be served concurrently. The

Court affirms the judgment of conviction as modified. Because appellant is indigent and unable

to pay costs, no adjudication of costs is made.